Citation Nr: 1132850	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-09 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for PTSD. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Los Angeles, California. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims file.  

The issue of entitlement to a total rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 

FINDINGS OF FACT

1. In July 2003, the RO determined that new and material evidence had not been submitted to reopen a previously denied claim of entitlement to service connection for PTSD; following notice of this decision, the Veteran did not file a notice of disagreement, and the rating decision became final.

2. Evidence received since the July 2003 rating decision is new and material and raises a reasonable possibility of substantiating the claim.

3. The competent and probative evidence of record reflects that the Veteran has a current diagnosis of PTSD that is etiologically related to his military service.  


CONCLUSIONS OF LAW

1. Evidence added to the record since the July 2003 rating decision is new and material; thus, the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2010).

2. Resolving reasonable doubt in the Veteran's favor, service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens and grants the Veteran's service connection claim for a PTSD; this represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.  

New and Material Claim

The Veteran's claim for service connection for PTSD was previously considered and denied by the RO in January 1997 and August 1997 rating decisions on the grounds that the there was no confirmed diagnosis of PTSD.  The Veteran was notified of those decisions and of his appellate rights, but did not appeal.  Those decisions are now final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran attempted to reopen his claim in November 2002; that request was denied in a July 2003 rating decision which found that new and material evidence had not been submitted.  The RO noted that the evidence submitted was redundant and that it did not show a PTSD diagnosis.  The Veteran was notified of that decision and of his appellate rights, but did not appeal it.  That decision is now final. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. 38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2010).

For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran n in developing the facts necessary for his claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

At the time of the July 2003 rating decision, which denied the Veteran's claim for service connection for PTSD, the evidence of record consisted of the Veteran's service treatment records, his claim, private treatment records, VA mental health treatment records, and a May 2003 QTC mental examination which showed "no evidence of posttraumatic stress disorder."  Again, the RO denied the claim on the grounds that there was no confirmed PTSD diagnosis.  

With respect to this claim, new and material evidence has been received.  Since the July 2003 rating decision, the Veteran has provided competent testimony relating to his in-service stressors and continuous treatment for psychiatric symptomatology since service.  In addition, the record now contains multiple, confirmed diagnoses of PTSD.  

Accordingly, as this evidence relates to previously unestablished facts necessary substantiate the claim, the claim is reopened.  The underlying claim for service connection is addressed below.

Service Connection 

The Veteran seeks service connection for PTSD based upon several in-service stressors.  For purposes of this decision, the Board will focus primarily on the stressor that has been linked to his PTSD symptomatology and that is most capable of verification.  

In this regard, the Veteran contends that in November 1969, while serving in the Republic of Vietnam, he was knocked 20 feet off a telephone pole by a 120-volt enemy booby trap.  He reports that he was working as a wireman at that time and this is confirmed by his DD Form 214.  Notably, the Veteran is service-connected for left knee trauma which has been directly attributed to the November 1969 fall.  See Rating Decision Granting Service Connection for Left Knee Trauma, July 1970.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the amendment to 38 C.F.R. § 3.304(f) provides that, if a stressor claimed by a Veteran is related to such Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this new provision, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The amendment is expressly applicable to claims seeking service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Thus, it is applicable to this claim. 

The Veteran's service treatment records confirm that he was serving in the Republic of Vietnam in November 1969 and that he was treated for a partial MCL tear to the left knee after he "fell from a pole 21 feet."  Again, the Veteran's DD Form 214 establishes that his MOS was that of "wireman."  Immediately following service, the Veteran filed a claim for service connection for a left knee injury.  The claim, which specifically referenced the November 1969 fall, was granted in July 1970.  The stressor was next described in an October 1972 VA hospitalization summary in which the Veteran reported that he injured his knee in 1969 "when a 120 volt booby trap knocked him off a telephone pole."  The stressor event is again consistently described in an April 1976 VA examination, in a May 1980 lay statement from his wife, in the January 2011 hearing testimony transcript, and in numerous other VA treatment records/examinations dated from the mid-1990's to the present.  Notably, in a March 2007 statement, the Veteran vividly described being fearful of the possibility that the cable lines put up by the North Vietnamese were booby trapped.  

In light of the foregoing, the Board finds the Veteran's described stressor is related to a "fear of hostile military or terrorist activity," as he "experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death" while performing his duties in Vietnam.  The Board also finds that this stressor is "consistent with the places, types, and circumstances of the Veteran's service" during wartime in Vietnam.  Thus, evidence of an in-service stressor has been established.  

Next, the stressor must be deemed adequate by a VA examiner to support a PTSD diagnosis, and the Veteran's symptoms must be related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).  The Board finds that these conditions are satisfied by the VA medical evidence of record.

Indeed, the record contains numerous diagnoses of PTSD, by VA healthcare providers, based on the Veteran's fear of hostile military or terrorist activity while serving in Vietnam.  

Among these diagnoses is an April 2005 letter from Dr. Michiel, a VA "lead" psychiatrist, which includes a diagnosis of PTSD based on traumatic experiences the Veteran was exposed to during the war.  In particular, Dr. Michiel stated that the Veteran "continues to experience symptoms of PTSD...he is persistently experiencing intrusive distressing recollections of the Vietnam War, including images, thoughts, and perceptions...he persistently dreams of the frightening, threatening experiences over the combat zone."  Even though this diagnosis is based on the Veteran's reported stressor of "combat" in Vietnam, the Board finds it valid for purposes of the PTSD diagnosis and nexus opinion, as the Board has confirmed that the Veteran spent extensive time in Vietnam during the war.  His descriptions of his duties (i.e., wireman) and activities in Vietnam demonstrate that he experienced an event that involved actual or threatened death or serious injury (i.e., left knee ACL tear and electrocution), and such event is consistent with the circumstances of his service.  Again, his in-service injury/stressor event is well documented in the service treatment records and post-service treatment records, and has been consistently described by the Veteran since his separation from service and throughout the record.   

The record contains additional medical evidence which links the Veteran's stressor to PTSD.  For instance, a September 2007 VA psychology notes the Veteran's stressor (i.e., injury to the left knee from booby trap in Vietnam and electrical shock from electricity line set up by the Vietcong), and provides an Axis I diagnosis of PTSD.  

Also, in March 2007, the Veteran's clinical psychologist, Dr. Harris, stated that "since his service, the Veteran has a history of sleep difficulties, nightmares, intrusive thoughts, anger, road rage, fear of crowds, anxiety, depression, irritability, exaggerated startle response, and hypervigilance."  She also provided an Axis I PTSD diagnosis.  

Similarly, an October 1996 VA mental health clinic record reflects that the Veteran was a wireman/lineman in Vietnam and that he fell nearly 20 feet after being hit by a booby-trapped telephone line.  The VA psychologist provided a contemporaneous Axis I diagnosis of PTSD.  A November 1997 VA mental health progress note reflects continued treatment for PTSD and increasing symptoms likely due to the Veteran's "injury" in Vietnam.  

Here, the Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his of her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

In addition to the VA mental health records outlined above, the Board finds the April 2005 (Dr. Michiel) and March 2007 (Dr. Harris) VA letters in this case to be extremely probative to the matter at hand.  Both examiners provided PTSD diagnoses and they were also clearly very familiar with the Veteran's pertinent history, including his psychiatric treatment and experiences in Vietnam.  Indeed, Dr. Harris noted that she had been treating the Veteran for his PTSD since 2004 and that she had seen him no fewer than 17 times for individual psychotherapy.  It is pertinent that she noted his combat/war experiences, and that she related his PTSD symptoms to service.  As a VA clinical psychologist, she also stated that she fully supported the Veteran's claim for PTSD.  For these reasons, the Board finds the above records to be highly probative in establishing a PTSD diagnosis and a connection between the Veteran's military service and his PTSD.

Lastly, the Board again notes that the Veteran has provided consistent accounts of his experience in Vietnam, to include his hearing testimony before the undersigned.  The Veteran is certainly competent to report what he experienced in-service as well as continuity of PTSD symptoms since service.  In addition to the competency of his statements, the Board finds the Veteran's account of his experiences in Vietnam to be credible.  Since his separation from service, he has consistently reported that he fell from a booby-trapped telephone pole in Vietnam; moreover, his STRs actually document this event.  Nothing in the record contradicts the Veteran's statements regarding the in-service fall/stressor event.  For these reasons, the Board finds the Veteran's statements regarding his in-service stressor and PTSD symptoms to be both competent and credible in supporting his claim for service connection.  

In short, the Board finds that the competent and probative evidence of record establishes that the Veteran has a current PTSD diagnosis that is etiologically linked to his military stressor.  This stressor is found to be related to a "fear of hostile military or terrorist activity," as the Veteran "experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death" while performing his duties in Vietnam.  This stressor is also "consistent with the places, types, and circumstances of the Veteran's service" during wartime in Vietnam.  Furthermore, multiple trained VA psychologists and psychologists have offered opinions and rationale linking the Veteran's PTSD to his military service.  Therefore, service connection for PTSD is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.

Entitlement to service connection for PTSD is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


